department of the treasury internal_revenue_service washington d c contact person identification_number telephone number tax_exempt_and_government_entities_division date dec ono lnifes ler live sa ne ew year o - asyt of os t by employer_identification_number legend e z o u w x dear sir or madam we have considered m's ruling_request dated date as supplemented by four submissions which we received in december m requests approval of a proposed set-aside of funds to be treated as qualifying distributions under sec_4942 of the internal_revenue_code for its taxable_year ending date m desires to reimburse organizations for expenses_incurred in connection with the review - and-applicaian prosess related tothe approval of charter schools in thé state of nv the charter school bill was approved by the n legislature and recently became law under this legislation local school boards baccalaureate degree granting universities and the mayor of o are authorized to sponsor charter schools these schools are independent nonsectarian public schools operating under a performance contract known as a charter the charter schools may serve any range of grades between kindergarten and they will be state funded and are required to maintain an admissions process open to all n residents m is exempt from federal_income_tax as an organization described in sec_501 c of the code it has also been classified as a private_foundation within the meaning of sec_509 m's goal is to set_aside dollar_figurex in to fund grants to the sponsors of n charter schools as the qualified schools commence operations m hopes to disburse at least dollar_figurex for this project over the next five years m requests the month set-aside period in which to disburse the project funds because the n charter program is still in its initial phase the approval process cannot begin until sometime in the first charter school probably cannot open until late in at the earliest the charter school application process m believes that it is necessary to set_aside dollar_figurex this year to allow for future funding of for each charter school that is approved m will award a grant in the amount of dollar_figurex to n does not reimburse any of the administrative dollar_figurex to the sponsoring or certifying entity expenses which such entity incurs in connection with the review process for approving charter school applicants sec_4942 of the code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 defines the term undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code provides that the term distributable_amount means with respect to any foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation whichvis‘notan-operating foundation except as otherwise provided or b - any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b of sec_4942 sec_4942 i of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set- aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b of the code may be treated as a qualifying_distribution in the year in which set_aside if the requirements of that section and sec_4942 are satisfied the foundation must establish that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside satisfies the suitability test or the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments specific projects that can be better accomplished by use of a set- aside include projects where grants are made as part of a matching grant program the proposed set-aside for m’s taxable_year ending date is in furtherance of m’s charitable purposes the funds to be set_aside are designed to bolster a state of n project to encourage the creation of charter schools m will use the funds set_aside to reimburse the administrative expenses of state designated institutions which sponsor or certify nascent charter schools it is clear that the proposed set-aside will be used to accomplish a purpose described in sec_170 of the code as required by sec_4942 m has also established to our satisfaction that the project outlined above which is analogous to a matching grant program can be better accomplished by such set-aside rather than by the immediate payment of funds m has assured us that the funds to be set_aside on date will actually be paid prior to the expiration of months from the date of the set-aside based on the foregoing we rule that the set-aside of 100x doilars on m’s books_and_records for its taxable_year ending date satisfies the requirements of sec_4942 i of the code and sec_53_4942_a_-3 of the regulations the suitability the proposed set-aside may be treated as qualifying-distributions for m's test accordingly taxable_year ending date we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount which is set_aside shall be taken into account for purposes of determining the foundation’s minimum_investment_return see sec_53_4942_a_-2 and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the ohio tax exempt and government entities te_ge customer service office which deals with exempt_organizations matters the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh we are sending a copy of this ruling to the ohio te_ge office because this letter could help resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely signed gerald v sack gerald v sack manager exempt_organizations technical group ane nr we ts yt et nic mle bma ge asn al a ee na ned ce ae aa ena amr nbn en to z
